Citation Nr: 1041667	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  07-07 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) service-connected 
compensation benefits in the calculated amount of 
$4,330.10.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from October 1969 to April 
1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 determination by the Committee on 
Waivers and Compromises (Committee) that denied the Veteran's 
request for a waiver of recovery of overpayment of compensation 
benefits.  The Veteran's notice of disagreement was received in 
July 2006.  A statement of the case was issued in January 2007, 
and a substantive appeal was received in March 2007.  The Veteran 
appeared at a June 2007 RO hearing at the RO.  A transcript is of 
record.    


FINDINGS OF FACT

1.  The overpayment of $4,330.10 was not due to the Veteran's 
fraud, misrepresentation or bad faith.

2.  The overpayment was due in large part to fault on the part of 
VA. 

3.  Recovery of the overpayment would result in undue financial 
hardship to the Veteran. 


CONCLUSION OF LAW

An overpayment of VA compensation benefits in the calculated 
amount $4330.10 was not due to fraud, misrepresentation or bad 
faith of the Veteran; recovery of the overpayment of VA 
compensation benefits would be against equity and good conscience 
and is therefore waived.  38 U.S.C.A. §§ 1114(a), 1521, 5107, 
5302(a) (West 2002 & Supp. 2010); 38 C.F.R. §§ 1.963(a), 
1.965(a), 3.271, 3.272, 3.665 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Board notes that the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a), redefined VA's duties to notify and assist a claimant 
in the development of a claim.  However, the notice provisions of 
the VCAA are inapplicable to waiver claims.  Barger v. Principi, 
16 Vet. App. 132 (2002).

Laws and Regulations

The Veteran has requested a waiver of the collection of an 
overpayment of VA compensation benefits in the calculated amount 
of $4,330.10.  

VA may waive recovery of an overpayment of VA benefits if there 
is no indication of fraud, misrepresentation, or bad faith on the 
part of the person who received the benefits, and if recovery of 
the debt would be against equity and good conscience.  38 C.F.R. 
§ 1.963a.  

The elements of equity and good conscience are: (1) the fault of 
debtor; 
(2) balancing of faults; (3) undue hardship on the debtor caused 
by collecting the debt and whether collection would deprive the 
debtor of basic necessities; 
(4) whether recovery would defeat the purpose of the benefits; 
(5) unjust enrichment; and (6) and whether the debtor had 
detrimentally changed position in reliance on the benefit.  
38 C.F.R. § 1.965(a). 

Any person who is incarcerated in a Federal, State or local penal 
institution in excess of 60 days for conviction of a felony will 
not be paid in excess of a specified amount beginning on the 61st 
day of incarceration.  38 C.F.R. § 3.665.  In the case of a 
veteran with a service-connected disability evaluation of 20 
percent or more, compensation during incarceration is payable at 
the rate of 10 percent pursuant to 38 U.S.C.A. § 1114(a).  
38 C.F.R. § 3.665(d)(1).  


Factual Background

By rating decision in September 2000, the Veteran was awarded a 
100 percent compensable rating effective July 28, 1997 for 
posttraumatic stress disorder.  

In a statement received in May 2005, the Veteran informed the VA 
that he would be incarcerated from May 10, 2005 to September 10, 
2005.  He requested that the VA "send my benefits, including 
once they are reduced to my spouse. . . ."  Attached was a copy 
of his sentencing.  The Veteran further informed the VA of his 
new address.

In a statement received in September 2005, the Veteran noted that 
he had informed the RO in May 2005 of his incarceration and had 
requested that his benefits be adjusted accordingly.  He then 
noted that he has been released after serving time.  He enclosed 
a copy of his release from his parole officer.  He requested that 
his VA benefits be reinstated.

In January 2006, the Committee adjusted his compensation benefits 
accordingly.  The Committee noted that the Veteran was entitled 
to a total award amount of $2,387, but informed the Veteran that 
from July 11, 2005, $2,279 would be withheld due to reduced 
benefits.  Thus, he was entitlement to a monthly amount of $108 
starting July 11, 2005, the 61st day of incarceration.  The 
Veteran was entitled to reinstated benefits in September 8, 2005, 
the Veteran was then entitled to the $2,387 amount.

In a May 2006 letter from the Veteran's representative, it was 
noted that due to no fault of the Veteran, an overpayment was 
incurred even though the Veteran notified the RO and took steps 
to avoid overpayment.  It was noted that the Veteran is now 
experiencing financial hardship and requests a waiver of 
overpayment.  In support of the claim, the representative 
attached copies of checks signed by the Veteran and paid to his 
wife in the amount of $6000 and $4000.  The Veteran's 
representative asserted that this is evidence that the Veteran 
provided financial support to his wife.   

In a June 2006 determination the Committee denied the Veteran's 
request for waiver of his compensation in the amount of $4330.10.  
The Committee explained that since the Veteran was incarcerated 
for a felony in May 2005, his benefits were reduced to the 10 
percent rate from the 61st day of his confinement through release 
date (July 11, 2005 to September 8, 2005).  It was noted that 
this created a debt for which waiver was applied.  It was 
additionally noted that overpayment has already been recovered.  
The Committee commented that a VA form 5655 Financial Status 
Report was returned undeliverable and the Veteran bore the 
responsibility for informing VA of address changes.  The 
Committee noted that it appears unlikely that waiver could be 
granted considering the circumstances of the debt.  Nevertheless, 
the Committee stated that it is not possible in any case to grant 
waiver in the absence of information regarding the claimant's 
financial status.  The Committee found that granting waiver in 
the absence of complete information as to financial status is 
contrary to other principles of equity and good conscience. 

A review of the record shows that the aforementioned VA form 5655 
was mailed to the Veteran's old address in May 2006, and was not 
sent to the address provided by the Veteran in the statement that 
was received in May 2005.  The form was returned to the VA as 
undeliverable.  In a statement received in July 2006, the Veteran 
informed the VA that he had sent a letter in May 2005 that 
contained his new address.  In October 2006, a completed VA Form 
5655 was received from the Veteran.    

Nevertheless, in a January 2007 statement of the case, the 
Committee continued to deny the Veteran's request for a waiver.  
While the Committee did admit that the Veteran's address had not 
been updated, the Committee noted that the Veteran knew that he 
was not entitled to receive his full VA compensation benefits 
while incarcerated, but proceeded to spend the money.  The 
Committee additionally noted that the Veteran's monthly expenses 
are much lower than his monthly income as reported by the 
Veteran.  

In March 2007, the Veteran was informed that since he was 
currently receiving VA benefits, the VA planned to withhold 
benefits until the amount he was overpaid is recouped.  The 
withholding was scheduled to begin in June 2007. 

At the June 2007 RO hearing the Veteran's representative argued 
that the Veteran's request for waiver was denied was that VA Form 
5655 was not received.  The representative noted that it had been 
sent to the wrong address.

In a December 2007 supplemental statement of the case, the 
Committee noted that the Veteran had asked the VA to reduce his 
payments.  The Committee found that with that knowledge, the 
Veteran accepted benefits for which he was not entitled.  The RO 
noted that the Veteran should not have spent any of those funds.  
The Committee further noted that the Veteran had written checks 
in the amount of $10,000 over a four-month period; and that the 
Veteran reported being in receipt of retirement pay from another 
agency.  The Committee then concluded that the Veteran was not in 
financial need.

Analysis

The Board notes that there is no fraud, misrepresentation, or bad 
faith on the Veteran's part with respect to the creation of 
overpayment at issue.  The Veteran timely informed the VA in May 
2005 of his incarceration days before his sentencing was to 
begin.  After serving time, he sent another statement to the VA 
that was received in September 2005, reminding the VA of the May 
2005 letter.  He again reiterated the dates of his incarceration 
and release.    

The Board acknowledges that the Veteran had on two separate 
occasions informed the VA of his incarceration, and that the VA 
had reduced the Veteran's benefits retroactively after the 
Veteran's incarceration ended.  It appears to the Board that the 
Veteran had actual knowledge that he was to receive a reduction 
of benefits.  Again, in a letter received in May 2005, the 
Veteran stated, "please send my benefits, including once they 
are reduced to my spouse . . ."  (Emphasis added).  However, in 
reviewing the statement received in September 2005, it now 
appears to the Board that the Veteran was under the impression 
that benefits had been adjusted accordingly while he was 
incarcerated.  Here, after he had served his time, the Veteran 
specifically requested that his benefits be adjusted and asked 
for reinstatement of benefits.  

The Board first considers the fault of the parties in the 
creation of the overpayment.  It appears clear that VA must be 
assigned major fault in this case.  The Veteran duly notified VA 
of his upcoming incarceration and asked that his benefits be 
reduced.  Apparently, VA did not accomplish this in a timely 
manner.  The Board also notes evidence in the claims file which 
suggests that VA may have further confused the matter by 
believing the Veteran was deceased and that no further payments 
were warranted.  

In further weighing the equities, the Board looks to whether 
recovery of the overpayment would result in undue financial 
hardship to the Veteran.  
On a financial status report received in October 2006, the 
Veteran's average monthly income exceeded his expenses.  The 
Veteran reported that he received income from the VA and medical 
retirement in the amount of $3,400.  It appears from statements 
made by the Veteran that just over $1,000 a month was being 
received from a separate medical retirement.  The Veteran listed 
his average monthly expense amounted to $1,915, which the Board 
notes is $1485 less than his total monthly net income.  However; 
if his VA compensation is subtracted from his total monthly 
income, then his expenses exceed his income.  In other words, for 
the VA payments which were held back to recoup the overpayment, 
there would have been undue financial hardship during that time 
period.  The Board also wonders, in passing, as to the accuracy 
of the reported expenses.  Although the Veteran reported amounts 
for rent, food, utilities and consumer loans, he did not report 
any amounts for other normal living expenses such as gas, car 
insurance, clothing, etc.  Under the circumstances, the Board 
finds that it is likely that the recovery of the overpayment 
resulted in undue financial hardship for the Veteran.  

Collection of debt would not defeat the purpose of the benefit 
and would cause unjust enrichment to the debtor.  Moreover, the 
Veteran's reliance on VA benefits did not result in 
relinquishment of a valuable right or incurrence of a legal 
obligation. 

However, after weighing the facts in light of the principles of 
equity and good conscience, the Board finds that waiver of the 
recovery of the overpayment is warranted in this case.


 ORDER

The appeal is granted.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


